Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/4/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20180090722), further in view of Cho (20180159086).

    PNG
    media_image1.png
    430
    717
    media_image1.png
    Greyscale

Regarding claim 1, Kim teaches an display device, comprising: 
a substrate (401) including a display area (fig. 5: AA) having a plurality of first color subpixels (par. 97) and a transparent area (fig. 4 and 5: HA + IAA) inside the display area; 
an array layer (please see fig. 4 which shows ILDs which house TFTs/pixel structures) in the display a first electrode (426) in each of the plurality of first color subpixels, the first electrode on the array layer (please see fig. 4 above); 
a first emission assisting layer (427b; par. 93 teaches the existence of HIL, HTL, EIL, ETL surrounding 427a) on the first electrode; 
an emitting material layer (427) in each of the plurality of first color subpixels, the emitting material layer on the first emission assisting layer (please see fig. 4 above); 
a second emission assisting layer (427b; par. 93 teaches the existence of HIL, HTL, EIL, ETL surrounding 427a) on the emitting material layer; 
a deposition preventing layer (fig. 4: 440) in the transparent area on the second emission assisting layer (440 is a bank layer and can be seen to be on all OLED layers); 
a second electrode (428) on the second emission assisting layer, the second electrode selectively disposed in a region where the deposition preventing layer is not disposed (please see figure above); 
an encapsulating layer (432) on the deposition preventing layer and the second electrode; 
a polarizing layer in the display area on the encapsulating layer (par. 125 teaches a polarization film in HA).
Kim fails to teach: 
an auxiliary equipment in the transparent area under the substrate
Kim teaches a package wherein a protective film (PRT2) is placed on the bottom surface of the substrate (fig. 7c).  Kim teaches that this layer acts to protect the underside of package, a feature that would be beneficial in the package taught in Kim.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Regarding claim 2, Kim, in view of Cho, teaches an device of claim 1, wherein the first emission assisting layer includes a hole injecting layer and a hole transporting layer sequentially on the first electrode, and wherein the second emission assisting layer includes an electron transporting layer and an electron injecting layer sequentially on the emitting material layer (see par. 93).
Regarding claim 10, Kim, in view of Cho, teaches an device of claim 1, wherein the deposition preventing layer is only disposed in the transparent area (please see 440 in designated area), and the second electrode is only disposed in the display area (please see 428 in designated).

Allowable Subject Matter
Claim 3, which depends on claim 2, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to based on its dependency.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to based on its dependency.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/           Primary Examiner, Art Unit 2894